In Hansen v. Long Island Railroad Company, judgment reversed upon the law and the facts, with costs, and complaint dismissed, with costs. Appeal from that part of the order which denies defendant’s motion to set aside the verdict and for a new trial is dismissed. In Roulston, Inc., v. Long Island Railroad Company, that part of the order which sets aside the verdict and grants a new trial is unanimously affirmed, with costs. Plaintiffs did not sustain the burden of proving defendant’s negligence by a fair preponderance of the evidence, and it seems to this court that the driver of the truck, plaintiff’s intestate in the Hansen case, and plaintiff’s employee in the Roulston case, was guilty of contributory negligence as matter of law. Lazansky,P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.